     Case 2:17-cv-02167-APG-DJA Document 84 Filed 07/22/20 Page 1 of 4




 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                    ***
 7    NEW PEN FINANCIAL, LLC, et al.,                        Case No. 2:17-cv-02167-APG-DJA
 8                            Plaintiffs,
                                                             ORDER RESETTING SETTLEMENT
 9          v.                                               CONFERENCE
10    RIVERWALK RANCH MASTER
      HOMEOWNERS ASSOCIATION, et al.
11
                              Defendants.
12

13
            A settlement conference is hereby reset for Monday, August 24, 2020 at 10:00 a.m. In
14
     light of recent health events, the Settlement Conference will be conducted remotely via Zoom
15
     video, with an email containing a link to the conference being provided to the attending parties
16
     the morning of the conference.
17
            NOTE: SIGNIFICANT CHANGES TO THE COURT’S SCHEDULING ORDER
18
     ARE LISTED BELOW.
19
            The following requirements for the SC apply:
20
            1. Attendance
21
                 •   An attorney of record who will be participating in the trial of this case, all parties
22
                     appearing pro se, if any, and all individual parties must be present.
23
                 •   In the case of non-individual parties, counsel must arrange for a representative
24
                     with binding authority to settle this matter up to the full amount of the claim to be
25
                     present for the duration of the SC.
26

27

28
     Case 2:17-cv-02167-APG-DJA Document 84 Filed 07/22/20 Page 2 of 4




 1             •   If any party is subject to coverage by an insurance carrier, then a representative of

 2                 the insurance carrier with authority to settle this matter up to the full amount of the

 3                 claim must also be present for the duration of the SC.

 4             •   The Court will impose sanctions to the extent a representative with binding

 5                 authority to settle this matter up to the full amount of the claim is not present.

 6             •   A request for an exception to the above attendance requirements must be filed and

 7                 served on all parties at least 14 days before the SC.

 8             •   An attorney of record, individual parties, a fully-authorized representative, and a

 9                 fully-authorized insurance representative must appear unless the court enters an

10                 order granting a request for exception.

11        2. Time Limit

12             •   The SC will be limited to three (3) hours.

13        3.   Request to Reschedule

14             •   Any requests to reschedule the SC must be submitted at least ten (10) days in

15                 advance of the scheduled date and provide a detailed reason for the request. Such

16                 requests must include at least five alternative dates on which all required

17                 participants are available to attend the SC. The parties must meet and confer on

18                 such dates prior to the filing of the request. If the request is not filed as a

19                 stipulation, any response must be filed three days after service of the request.

20        4. Settlement Conference Statement

21             •   In preparation for the SC, the attorneys for each party, and the parties appearing

22                 pro se, if any, must submit a confidential written evaluation statement for the

23                 court’s in camera review.

24             •   The evaluation statement must comply with Local Rule 16-6(f).

25             •   In addition to the information required by LR 16-6, the following information

26                 must be contained in the SC Statement:

27                     o The first paragraph must contain the names, titles and email addresses of

28                         ALL attendees along with a statement of their limit(s), if any, to settle.


                                                 Page 2 of 4
     Case 2:17-cv-02167-APG-DJA Document 84 Filed 07/22/20 Page 3 of 4




 1                  o The entire SC Statement must not exceed 50 pages – including exhibits.

 2                       The more concise the writing and more focused the exhibits, the better the

 3                       undersigned will be served in understanding the case.

 4                  o The exhibits should not include any items available on the docket – citation

 5                       to the ECF No. will suffice.

 6                  o If the exhibits include deposition transcripts, then they should only be

 7                       excerpts with highlights on the specific statements you seek to underscore.

 8                  o History of settlement negotiations, if any, prior to the SC.

 9                  o The final paragraph must contain the opening offer or demand you will

10                       make at the SC with supporting explanation.

11           •   The written settlement statements must be submitted by email to

12               Kimberly_LaPointe@nvd.uscourts.gov by noon on Monday, August 17, 2020.

13               Do not deliver or mail them to the clerk’s office. Do not serve a copy on opposing

14               counsel.

15           •   The purpose of the settlement statement is to assist the undersigned in preparing

16               for and conducting the SC. To facilitate a meaningful session, your utmost candor

17               in providing the requested information is required.

18           •   The written settlement statements will not be seen by or shared with the district

19               judge or magistrate judge to whom this case is assigned. The settlement

20               statements will be seen by no one except the undersigned and his staff.

21           •   Each statement will be securely maintained in my chambers and will be destroyed

22               following the closure of the case.

23        5. Sanctions

24           •   Failure to comply with the requirements set forth in this order will subject the non-

25               compliant party to sanctions under Local Rule IA 11-8 or Federal Rule of Civil

26               Procedure 16(f).

27

28


                                              Page 3 of 4
     Case 2:17-cv-02167-APG-DJA Document 84 Filed 07/22/20 Page 4 of 4




 1        6. Electronic Devices

 2             •   RECORDING THE SC PROCEEDINGS IS EXPRESSLY PROHIBITED.

 3                 Electronic devices are permitted and may be viewed while the Court is caucusing

 4                 with the other parties.

 5        7.   Pre-SC Conference Call

 6             •   The Court is willing to conduct a joint conference call with counsel for the parties

 7                 prior to the SC if the parties feel issues should be addressed/discussed prior to

 8                 convening. The parties should submit a joint written request to chambers if a

 9                 conference call is requested.

10

11        DATED: July 22, 2020.

12

13                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                   Page 4 of 4
